Citation Nr: 0601304	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-03 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In May 2004 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

In August 2002, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  Mild hearing loss in the right ear pre-existed the 
veteran's active service.

2.  While the veteran was on active duty his right ear 
hearing loss was not worsened by noise exposure.

3.  The evidence of record does not show the veteran's 
current bilateral hearing loss had its onset in service nor 
within one year thereafter, and there is no objective 
evidence etiologically linking it to his service or any 
incident therein.


CONCLUSION OF LAW

Bilateral hearing loss was neither incurred in nor aggravated 
by active military service; and an organic disease of nervous 
system cannot be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.304, 3.306, 3.309, 3.326(a), 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the July 2001 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in March 2002 and a supplemental statement of the case 
in December 2004, which notified him of the issue addressed, 
the evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.

In May 2004, after the July 2001 rating decision, VA provided 
adequate notice to the veteran regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claim.  While the notice provided to the 
veteran in May 2004 was not given prior to the RO's 
adjudication of the claim in July 2001, the notice was 
provided by the RO pursuant to the Board's May 2004 remand 
and prior to recertification of the claim, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The RO provided adequate 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.  In this respect, 
the Board notes that the letter informed the veteran that he 
could tell VA about any additional information or evidence he 
wanted VA to obtain.  Although the letter did not 
specifically state the veteran could submit any evidence in 
his possession, it did state that he could provide VA with 
appropriate information to obtain evidence.  Thus, the 
discussion contained in this letter furnished the veteran 
notice of the evidence he still needed to send to VA, the 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claim.  At this stage of the appeal, 
no further notice is needed to comply with the VCAA, and the 
Board finds that any failure to provide the veteran with VCAA 
notice did not affect the essential fairness of the 
adjudication, and therefore was not prejudicial to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The content 
of this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and VA and private treatment records, as well 
as VA compensation examination reports and a transcript of 
testimony at his hearing.  The veteran has not alleged that 
there are any other outstanding medical records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's March 1968 induction medical examination shows 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:





HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
0
-5
-5
N/A
35
N/A
LEFT
5
5
5
N/A
25
N/A

His service medical records show no relevant complaints, 
findings, treatment or diagnoses.  A January 1970 separation 
medical examination report shows that clinical evaluation of 
the veteran's ears and drums was normal.  Whispered voice 
testing at that time revealed auditory acuity of 15/15, 
bilaterally.  The veteran's DD Form 214 shows that his 
military occupational specialty was as a quarry machine 
operator and service personnel records indicate that he 
served in Vietnam with an engineering battalion.  

Private treatment records, dating from June 1986 to September 
1996, show that in June 1986, the veteran gave a history of 
working in steel mills for 21 years and reported first 
noticing hearing loss in approximately the early 1970's.  The 
impression was bilateral sensorineural (SN) deafness.  In 
later treatment records he reported first noticing hearing 
loss as early as 1985.  In September 1992, he was examined 
for complaints of recent episodes of dizziness while working.  
The impression was vertigo.  

In November 1991, the veteran underwent examination for his 
hearing loss, arranged by and conducted on behalf of Workers' 
Compensation Fund.  The examiner noted that the veteran's 
hearing loss had progressed more in the past 8 years.  The 
examiner further noted the veteran's history of having worked 
26 years around rolling mills and motors as a steel mill 
worker.  He reported using ear plugs since 1983.  He also 
reported a 2-year history of noise exposure in Vietnam as a 
combat engineer and some occasional recreational exposure 
either hunting or using drills, saws or lawn mowers at home.  
He complained of occasional positional vertigo of brief 
duration and denied ear pain or drainage.  His hearing loss 
was worse in the left ear.  An audiogram revealed a drop-off 
in hearing above 2000 Hz in the right ear with a dip in the 
higher frequencies.  He had irregular hearing loss in the 
left ear in the lower frequencies and similar loss as the 
right ear in frequencies above 3000 Hz.  The examiner opined 
that the veteran's recent drop-off in hearing in his left ear 
was unrelated to noise exposure.  Although there was a 
possibility of noise-induced hearing loss in both ears, the 
examiner found no "whole man" impairment.   

Evidence of record shows that the veteran filed for Workers' 
compensation for hearing loss in September 1996.  His 
application indicates that he was exposed to noise on a daily 
basis for a number of years working with loud machinery.  

An August 1998 West Virginia Workers' Compensation 
Administrative Law Judge decision upheld an appealed Division 
Order.  The Division Order had denied the veteran entitlement 
to a permanent partial disability award for his hearing loss 
because the majority of his hearing loss was sustained in the 
lower frequencies and not regarded as being affected by 
sensorineural noise-induced hearing loss and there was no 
medical evidence of record suggesting "whole-man" 
impairment for hearing loss due to noise-exposure.  The 
determination noted that the veteran's private physician was 
deposed.  His physician admitted that the veteran's left ear 
hearing loss did not appear to be consistent with noise-
induced hearing loss particularly in the low frequencies and 
noted that noise-induced hearing loss was normally 
bilaterally symmetrical, although there were exceptions to 
the rule.  Audiogram results showed that the hearing loss 
pattern for his right ear were more consistent with noise-
induced hearing loss.  In November 2000, the West Virginia 
Supreme Court of Appeals refused the veteran's petition for 
Appeal.

VA treatment records, dating from October 1992 to July 2004, 
show the veteran gave a history of vertigo and severe hearing 
problems in October 1992.  He reported that his private 
physician had prescribed Valium for his associated symptoms.  
In October 2000, the veteran underwent an audiology 
consultation.  He gave a history of having served 2-years in 
the Army with unprotected exposure to hazardous noise at that 
time and subsequently worked many years as a steel worker 
with protected exposure to hazardous noise from industrial 
operations.  The consultation report noted that pure tone 
data for the right ear indicated a moderate to severe SN type 
hearing loss above 1500 Hz.  Left ear pure tone data 
indicated moderate to profound SN type hearing loss.  Word 
recognition ability was excellent in the right ear and very 
poor in the left ear.  The examiner found the data to be 
consistent with the veteran's history and impressions were 
made for hearing aids.  The veteran was provided hearing aids 
in November 2000.

An April 2002 Social Security Administrative decision granted 
the veteran disability benefits based on evidence of many 
significant disabilities which included bilateral hearing 
loss.

During his August 2002 video conference hearing before the 
undersigned, the veteran testified that he was exposed to 
loud noises in service working with heavy equipment in a 
quarry.  His military occupational specialty was combat 
engineer.  He testified that he was not provided hearing 
protection while in service.  After service he continued to 
work with noisy machinery in steel mills, but was provided 
hearing protection.  He testified that his earlier Worker's 
compensation claim was denied because it was determined that 
his hearing loss was not work-related.  He believed that his 
hearing loss must therefore be related to his noise exposure 
in service.  He testified that he had slight hearing loss 
when he entered service that he believed was aggravated by 
his in-service noise exposure.

In October 2004, the veteran underwent VA audiological 
testing.  The examination report shows that the veteran's 
claims file was reviewed in conjunction with the examination.  
The report contains audiometric findings that revealed pure 
tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
10
10
40
75
85
52.5
LEFT
75
85
85
90
100
90

As noted, these results show an average decibel loss of 52.5 
in the right ear and of 90 in the left ear.  The speech 
recognition ability scores were 84 percent in the right ear 
and 0 percent in the left ear.  The report notes the veteran 
complained of hearing loss and tinnitus, and provides a 
detailed history regarding his service and occupational 
history as well as prior audiological evaluation.  The 
examiner reviewed the veteran's audiometric test at induction 
and determined it was normal bilaterally except for a mild 
loss at 4000 Hz in the right ear only.  Whisper voice testing 
at the time of separation was normal bilateral.  The examiner 
noted that significant symmetrical high frequency hearing 
loss was initially shown 14 years after the veteran's 
discharge from service in 1986.  Subsequent evaluations 
revealed the beginning of asymmetric hearing loss.  Based on 
the examination and review of the evidence of record, the 
examiner opined that the veteran's hearing loss was not at 
least as likely as not caused by noise exposure in service.

Analysis

The veteran contends that he currently has bilateral hearing 
loss as a result of his exposure to loud noises in service 
working as a combat engineer in a quarry.  He alternatively 
contends that his pre-existing hearing loss, evidenced at the 
time of his induction examination, was aggravated by his in-
service exposure to noise.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system, such as sensorineural hearing loss).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Where a preservice disability 
underwent an increase in severity in service, there is a 
presumption of aggravation; clear and unmistakable (obvious 
or manifest) evidence is required to rebut the presumption of 
aggravation.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a)(b) (2005).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, given the plain 
meaning of 38 U.S.C.A. § 1153 and the purposes of veterans 
disability laws, temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Board finds that the service entry examination shows that 
the veteran's audiometric findings were normal except for a 
mild loss at 4000 Hz in the right ear only.  Although the 
audiogram results do not indicate hearing loss as defined for 
VA purposes, a mild right ear hearing loss at induction has 
been acknowledged by the October 2004 VA examiner.  
Therefore, the Board finds that the evidence of record 
establishes mild right ear hearing loss at 4000 Hz existed 
prior to his military service.  However, the evidence fails 
to show that any right ear hearing loss noted at the time of 
the veteran's 1968 induction examination, worsened during the 
course of his service.  In support of this conclusion, the 
Board relies on the dearth of complaints, findings, treatment 
or diagnoses in the service medical records, as well as the 
January 1970 separation examination report which notes 
whispered voice testing was 15/15 bilaterally.  This report 
clearly and unmistakably establishes that any mild hearing 
loss noted at the time of his induction examination had not 
worsened during the course of the veteran's military service.  
Therefore, the Board finds that since the evidence 
demonstrates no increase or worsening of any hearing loss 
noted at the time of induction there is no presumption of 
aggravation.  Moreover, there is no medical opinion of record 
that the veteran's current bilateral hearing loss is the 
result of any alleged aggravation during service.  

For the above reasons, the Board also finds that there is no 
competent evidence of record showing that the veteran 
actually had bilateral hearing loss as defined by 38 C.F.R. 
§ 3.385, during his period of active military service or 
within one year thereafter, or etiologically linking his 
current bilateral hearing loss to his service or any noise 
exposure therein.  In fact, the November 1991 private 
examiner opined that a significant portion of the veteran's 
left ear hearing loss was inconsistent with hearing loss 
resulting from noise exposure.  Likewise, while the October 
2004 VA examiner acknowledged mild right hearing loss at the 
time of the veteran's induction, the examiner, opined that 
his current hearing loss was not as likely as not caused by 
his in-service exposure to noise.  Thus, there is simply no 
evidence showing that the veteran's current bilateral hearing 
loss was incurred or aggravated by his service or any 
exposure to loud noises therein.  Therefore, the Board must 
find that bilateral hearing loss was not incurred in or 
aggravated by service.  Accordingly, the appeal is denied.

While the veteran believes that his currently diagnosed 
bilateral hearing is the result of in-service aggravation of 
a pre-existing hearing loss or directly related to in-service 
noise exposure, he is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, supra; 
Espiritu v. Derwinski, supra.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


